Citation Nr: 0217139
Decision Date: 11/26/02	Archive Date: 02/07/03

DOCKET NO. 01-03 706A              DATE NOV 26, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Kansas City, Missouri

THE ISSUE

Entitlement to reimbursement of unauthorized private medical
services for an acute myocardial infarction and subsequent heart
surgery from March 8, 2000 to March 25, 2000. 

ATTORNEY FOR THE BOARD 

J. Johnston, Counsel 

INTRODUCTION

The veteran had active service from August 1954 to August 1957, and
April 1962 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an October 2000 decision by the Department of Veterans
Affairs (VA) Medica Center in Kansas City, Missouri. The case is
now ready for appellate review.

In his November 2000 notice of disagreement, the veteran appears to
allege tat some unspecified improper treatment by VA in December
1999 directly caused or significantly contributed to his subsequent
myocardial infarction (heart attack) in March 2000. This allegation
raises a claim of entitlement to compensation under 38 U.S.C.A.
1151 (West 1991) for additional disability due to or as a result of
VA medical treatment. Such claim has not previously been addressed,
developed or initially adjudicated by the veteran's serving
regional office (RO), and is therefore referred back to the RO for
such action.

REMAND

In reviewing the record, the Board notes that the decision that is
the subject of this appeal denied the veteran's claim for
reimbursement of unauthorized private medical services for an acute
myocardial infarction and subsequent heart surgery from March 8,
2000 to March 25, 2000 on the basis that he did not have a service-
connected disability. After the veteran was issued a Statement of
the Case (SOC) in January 2001 reflecting the denial of his claim
on that basis, a statement from a Veterans Service Center Manager
with the Kansas City VA Regional Office (RO), dated in May 2001,
indicates that service connection is in effect for post-traumatic
arthritis of the right femoral head with traumatic arthritis of the
right knee, rated 30 percent, and post-traumatic arthritis of the
right fibula with paralysis, incomplete, of the right peroneal
nerve, rated 30 percent, for a combined service- connected rating
of 50 percent (38 C.F.R. 4.25 (2002)).

In order to be entitled to reimbursement or payment for medical
expenses incurred without prior authorization from the VA, certain
criteria must be satisfied, to include that the treatment in
question was either for an adjudicated service- connected
disability or for a nonservice-connected disability associated with
and held to be aggravating an adjudicated service- connected
disability. 38 U.S.C.A. 1728 (West 1991 & Supp. 2002); 38 C.F.R.
17.120 (2002).

While it is apparent that the veteran's unauthorized private
medical treatment in March 2000 was for nonservice-connected heart
disease, the claim was denied on

the basis that service connection was not in effect for any
disability and, as noted above, service connection is in effect for
two disabilities, each rated 30 percent. Because the question of
whether treatment was for a nonservice-connected disability
associated with and held to be aggravating an adjudicated service-
connected disability was not addressed, it would be prejudicial to
the appellant if the Board were to proceed to issue a decision at
this time. See Bernard v. Brown, 4 Vet. App. 384 (1993).

While the Board may now undertake additional development without
remanding the case to the RO pursuant to authority granted by 67
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R.
19.9(a)(2)), in certain circumstances, such as the need to comply
with due process of law because the RO failed to adjudicate a
substantive part of a claim, the case must be remanded to the RO.
In this case. the Board finds that, as the RO did not address the
question of whether the treatment in question was for a nonservice-
connected disability associated with and held to be aggravating
either of the veteran's adjudicated service-connected disabilities,
the RO must readjudicate the claim.

The Board also notes that, while the medical records relating to
the veteran's March 2000 treatment are before the Board, the entire
claims file is not. Before readjudicating the veteran's claim, the
RO should obtain the veteran's entire claims file.

Because the case must be remanded to the RO for readjudication of
the veteran's claim, the RO should to determine if any additional
development is warranted consistent with VCAA and its implementing
regulations. and Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In view of the foregoing, this case is REMANDED to the RO for the
following actions:

1. The RO shall obtain the entire claims file and review the record
to ensure full compliance with the duty to notify and assist
procedures found in VCAA and its

- 3 -

implementing regulations. and Quartuccio v. Principi, 16 Vet. App.
183 (2002).

2. Thereafter, the RO must readjudicate the veteran's claim for
reimbursement of unauthorized private medical services for an acute
myocardial infarction and subsequent heart surgery, incurred from
March 8, 2000 to March 25, 2000, to include addressing the question
of whether the treatment in question was for a nonservice-
connected disability associated with and held to be aggravating
either of the veteran's service-connected disabilities (post-
traumatic arthritis of the right femoral head with traumatic
arthritis of the right knee, rated 30 percent, and post-traumatic
arthritis of the right fibula with paralysis, incomplete, of the
right peroneal nerve, rated 30 percent).

The purpose of this REMAND is to comply with due process of law.
The Board does not intimate any opinion as to the merits of the
case, either favorable or unfavorable, at this time. No action is
required of the veteran until he is notified.

The appellant has the right to submit additional evidence and
argument on the matter the Board has remanded to the regional
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2002)
(Historical and Statutory Notes).

4 -

In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03. 

R.W. WILLIAMS 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2002), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).



